DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  the claim must be a single sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corbeil et al (US 2019/0091520), hereinafter D1.

    PNG
    media_image1.png
    799
    593
    media_image1.png
    Greyscale

D1 teaches regarding claim:

1. A muscle training apparatus with muscle strength testing function (ball 12), comprising: a first support shell (inner shell of ball 12 at A), which is spherical (as seen in FIGs 2 and 4) and has a first outer surface (for sensors 16 and skin 18) and a first containing space (for processor 20); a plurality of membrane pressure-sensing units (16), which are arranged on the first outer surface of the first support shell (as seen in FIG 2); an arithmetic processing unit (processor 20, see [0081]), which is arranged in the first containing space and electrically connected with the membrane pressure-sensing units (as seen in FIG 2 and discussed in [0081]); and an elastic covering unit (skin 18, rubber as per [0058]; additionally, the basketball embodiment would also have an elastic skin), which covers the first support shell (as seen in FIG 2).

3. The muscle training apparatus of claim 1, wherein the first support shell has a first end and a second end, which are arranged opposite to each other (upper first end and lower second end) The first end is divided into four quadrants according to an axis (wherein the ends could each be divided accordingly since the ball is a sphere), each quadrant is provided with at least one membrane pressure-sensing unit (see arrangement of 16s that cover all sectors and sides of ball 12 as seen in FIG 2).

4. The muscle training apparatus of claim 1, further comprising: a signal transmission unit, which is arranged in the first containing space of the first support shell and electrically connected with the arithmetic processing unit (wireless transmitter as per [0081]).

5. The muscle training apparatus of claim 4, wherein the signal transmission unit is a wireless signal transmission unit (as discussed above).

6. The muscle training apparatus of claim 1, wherein one inner surface of the elastic covering unit is in contact with such membrane pressure-sensing units (as seen in FIG 2 and discussed in [0056], the 16s contact the interior surfaces of 18).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.

D1 teaches regarding claim: 2. The muscle training apparatus of claim 1, but does not teach the above wherein the elastic covering unit is an integrally formed silica gel. D1 does say “any ball, disk, puck, and/or other object may be used as the sport ball” in [0056] and [0058] says the ball may be made of rubber or like material. The office takes Official Notice that a standard silica gel ball, such as a dodgeball or bouncy ball could be used as ball 12 to reduce costs since it is a “like material” to rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 accordingly.  


Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784